Exhibit 10.173

 

VG LIFE SCIENCES INC.

UNSECURED REVOLVING CREDIT NOTE

Effective Date: April 13, 2015

 

FOR VALUE RECEIVED, VG Life Sciences Inc., whose address is 121 Gray Avenue,
Suite 200, Santa Barbara, CA 93101-1800, (“Borrower”), promises to pay to or to
the order of MedBridge Development Company, LLC, whose address is 121 Gray
Avenue, Suite 200, Santa Barbara, CA 93101-1800, (“Lender”), and its successors
and assigns, in lawful money of the United States of America, those amounts that
are unpaid, due and payable to Lender pursuant to this unlimited Unsecured
Revolving Credit Note (the “Note”). No additional amounts may be tendered
hereunder except for amounts due under this Note. The amount that may be
borrowed by Borrower from Lender pursuant to this Note is not limited. This Note
and all schedules and exhibits attached thereto are hereinafter referred to as
the Transaction Documents.

 

1.Payment and Advance Terms.

(a)Payment and Advance Terms. Borrower shall pay to Lender the entire principal
balance under this Note on or before April 15, 2018 (the “Maturity Date”).
Borrower shall pay all amounts due under this Note in lawful money of the United
States of America and without set-off, deduction, demand or notice. On or before
the Maturity date, from time to time Lender may offer, and Borrower may accept,
advances in cash, in kind, via tender of other debts of Borrower held by Lender,
or other form. Any advances shall be added to the then outstanding principal
hereunder and interest shall accrue on such advances from the date they are
received by Borrower.

(b)Exchange of Loan Obligation. All or any portion of the then outstanding
principal of this Note (“Exchanged Amount”) may be exchanged for shares of
Borrower’s common stock (“Shares”) at the election of the Lender at any time
prior to the Maturity Date by giving written notice in the form attached as
Annex A. In exchange for each $1 of the Exchanged Amount so exchanged, Lender
shall receive a number of Shares equal to the Exchanged Amount divided by the
Exchange Price. The Exchange Price shall be equal to the volume-weighted average
closing price of the Borrower’s common stock for the 20 trading days immediately
prior to the date of notice by Lender (the “Exchange Date”) as reported on the
NASD OTCBB, Pinksheets, or other market where Borrower’s common stock is then
quoted for trading, provided that in the event no such quoted market exists, the
Exchange Price shall be determined according to an independent appraisal
ratified by the disinterested members of the Borrower’s board of directors, or
if there are no disinterested members then the board acting unanimously. An
election made by the Lender to exchange amounts owed hereunder for Shares cannot
be revoked by Lender without the written consent of Borrower. The Borrower shall
issue and deliver to the Lender the Shares within 5 business days of receiving
notice from Lender. Should such Notice of Conversion represent all of the
remaining obligations due hereunder, Lender shall deliver to Borrower the
original Note marked “paid in full.”

(c)Mandatory Conversion. Any unpaid principal due hereunder upon the Maturity
Date shall automatically be exchanged for Shares upon the terms described in
Section 1(b) above using the Maturity Date as the Exchange Date, without
requiring the additional consent of Lender or Borrower.



 

 

 

(d)          Warrant. Upon payment of all Principal and other amounts that may
be owing under this Note, including mandatory conversion at Maturity Date under
Section 1(c), Borrower shall deliver to Lender a Warrant in a form substantially
similar to the attached Exhibit B.

 

2.Interest. All unpaid principle balances under this Note shall bear interest
(the “Interest Rate”) at a rate equal to five-percent (5%) per annum. Interest
shall be computed on the actual number of days elapsed (including the first day
but excluding the last day) on the basis of a three hundred sixty-five (365) day
year. Interest shall be payable on the Maturity Date.

3.

 



Application of Payments. Payments will be applied first to any costs and
expenses (including reasonable attorneys' fees) incurred by Lender in connection
with the collection of amounts owing pursuant to this Note, and then to
reduction of principal. All payments shall be made to Lender at the
above-specified address until receipt of notice from Lender to the contrary.

4.

 



Default Rate. Upon the occurrence of an Event of Default, Lender shall be
entitled to receive, and Borrower shall pay to Lender, interest on the
outstanding principal balance and any other advances or charges advanced by
Lender at a per annum rate equal to the lesser of (a) twelve percent (12%), or
(b) the maximum interest rate which Borrower may by law pay (the “Default
Rate”). The Default Rate shall be computed from the occurrence of the Event of
Default until the earlier of the date upon which the Event of Default is cured
or the date upon which due and owing under this Note are paid in full. The
preceding sentence, however, shall not be construed as an agreement or privilege
to extend the date of the any payment due hereunder, or as a waiver of any other
right or remedy accruing to Lender by reason of the occurrence of any Event of
Default.

5.

 

Prepayment. Borrower shall have the right to prepay this Note in whole or in
part by providing 30 calendar days advance written notice to Lender. During this
period and until the end of the 30 day notice period, Lender may at its sole
discretion elect to exercise the exchange rights provided for in Section 1 (b)
herein.

6.

Security Interest. This Note is unsecured.

7.Default. Any one of the following occurrences shall constitute an “Event of
Default” under this Unsecured Revolving Credit Note provided that Lender shall
be required to give written notice of same:

(a)The failure of Borrower to repay all outstanding principal or accrued
interest on or before the Maturity Date;

(b)The failure of Borrower to promptly perform any obligation of Borrower under
or the existence of an Event of Default as defined in any Transaction Document
within thirty (30) days of notice from Lender; or

(c)Borrower becomes insolvent, bankrupt or generally fails to pay its debts as
such debts become due; is adjudicated insolvent or bankrupt; admits in writing
its inability to pay its debts; or shall suffer a custodian, receiver or trustee
for it or substantially all of its property to be appointed and if appointed
without its consent, not be discharged within sixty (60) consecutive days; makes
an assignment for the benefit of creditors; or suffers proceedings under any law
related to bankruptcy, insolvency, liquidation or the reorganization,
readjustment or the release of debtors to be instituted against it and if
contested by it not dismissed or stayed within sixty (60) consecutive days; if
proceedings under any law related to bankruptcy, insolvency, liquidation, or the
reorganization, readjustment or the release of debtors is instituted or
commenced by or against Borrower; if any order for relief is entered relating to
any of the foregoing proceedings; if Borrower shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts; or
if Borrower shall by any act or failure to act indicate its consent to, approval
of or acquiescence in any of the foregoing.



-2-

 

 

 

8.Remedies. Upon the happening and during the continuation of any Event of
Default, (i) Lender may, at its sole option, declare the entire principal
immediately due and payable in full; (ii) interest shall accrue on all amounts
due hereunder at the Default Rate until paid in full or such Event of Default is
cured; and (iii) Lender shall have and may exercise any and all rights and
remedies available hereunder, at law and in equity, together with any and all
rights and remedies provided in any Transaction Document. The acceptance of any
installment or payment after the occurrence of an Event of Default or event
giving rise to the right of acceleration provided for herein shall not
constitute a waiver of such right of acceleration with respect to such Event of
Default or event or any subsequent Event of Default. The remedies of Lender, as
provided herein or in any Transaction Document, shall be cumulative and
concurrent, and may be pursued singularly, successively or together, at the sole
discretion of Lender, and may be exercised as often as occasion therefore shall
arise. Any act, omission or commission of Lender, including, specifically, any
failure to exercise any right, remedy or recourse, shall be released and be
effected only through a written document executed by Lender and then only to the
extent specifically recited therein. A waiver or release with reference to any
one event shall not be construed as continuing, as a bar to, or as a waiver or
release of, any subsequent right, remedy or recourse as to a subsequent event.

9.Collection Costs. If one or more Events of Default (or any event which with
notice or passage of time or both would constitute an Event of Default)
hereunder shall occur and continues, Borrower promises to pay all collection
costs, including but not limited to all reasonable attorneys' fees, court costs,
and expenses of every kind, incurred by Lender in connection with such
collection or the protection or enforcement of any or all of the security for
this Note, whether or not any lawsuit is filed with respect thereto (including
costs and reasonable attorneys’ fees on any appeals or in any bankruptcy
proceedings).

10.Miscellaneous.

(a)Successors and Assigns. This Note inures to the benefit of Lender and its
successors or assigns, and binds Borrower, and its respective permitted
successors and assigns, and the words “Lender” and “Borrower” whenever occurring
herein shall be deemed and construed to include such respective successors and
assigns.

(b)Severability. Any term or provision of this Note that is held by a court of
competent jurisdiction or other authority to be invalid, void or unenforceable
in any situation or in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions or the validity or
enforceability of the invalid, void or unenforceable term or provision in any
other situation or in any other jurisdiction. If the final judgment of a court
of competent jurisdiction or other authority declares that any term or provision
of this Note is invalid, void or unenforceable, the parties agree that the court
making such determination shall have the power to and shall, subject to the
discretion of such court, reduce the scope, duration, area or applicability of
the term or provision, to delete specific words or phrases, or to replace any
invalid, void or unenforceable term or provision with a term or provision that
is valid and enforceable and that comes closest to expressing the intention of
the invalid or unenforceable term or provision.



-3-

 

 

 

(c)Waiver. To the fullest extent permitted by law, Borrower hereby waives all
valuation and appraisement privileges, presentment and demand for payment,
protest, notice of protest and nonpayment, dishonor and notice of dishonor,
bringing of suit, lack of diligence or delays in collection or enforcement of
this Note and notice of the intention to accelerate, the release of any liable
party, the release of any security for the indebtedness evidenced hereby, and
any other indulgence or forbearance, and is and shall be directly and primarily
liable for the amount of all sums owing and to be owed hereon, and agrees that
this Note and any or all payments coming due hereunder may be extended or
renewed from time to time without in any way affecting or diminishing Borrower's
liability hereunder.

(d)Notices. All notices required to be given to any of the parties hereunder
shall be in writing and shall be delivered (a) by personal delivery, with
receipt acknowledged; (b) by telecopier or electronic mail (with original copy
to follow as set forth herein); (c) by reputable overnight commercial courier
service; or (d) by United States registered or certified mail, return receipt
requested, postage prepaid, to the parties at the addresses as set forth at the
first of this Note (subject to the right of a party to designate a different
address for itself by notice similarly given). Whenever the giving of notice is
required, the giving of such notice may be waived in writing by the party
entitled to receive such notice.

(e)Entire Agreement. This Note (together with the Transaction Documents)
contains the entire agreement between the parties with respect to the subject
matter hereof and thereof.

(f)Modification of Agreement. This Note may not be modified, altered or amended,
except by an agreement in writing signed by both Borrower and Lender.

(g)Releases by Borrower. Borrower hereby releases Lender from all technical and
procedural errors, defects and imperfections whatsoever in enforcing the
remedies available to Lender upon a default by Borrower hereunder.

(h)Remedies Not Exclusive. No remedy herein conferred upon or reserved to Lender
is intended to be exclusive of any other remedy or remedies available to Lender
under this Note, at law, in equity or by statute, and each and every such remedy
shall be cumulative and in addition to every other remedy given hereunder or now
or hereafter existing at law, in equity or by statute.

(i)Governing Law. This Note shall be governed by and construed under the laws of
the State of California without giving effect to the choice of law provisions
thereof.

(j)Consent to Jurisdiction. Borrower hereby consents that any action or
proceeding against it may be commenced and maintained in any Federal or state
court sitting in Los Angeles County, California, and that such courts shall have
jurisdiction with respect to the subject matter hereof and the person of
Borrower and the collateral securing Borrower’s obligations hereunder.

(k)Time of Essence. Time is of the essence of this Note and all of the
obligations hereunder.

(l)Headings. The headings of the sections of this Note are inserted for
convenience only and do not constitute a part of this Note.



-4-

 

 

 

(m)Waiver of Jury Trial. BORROWER AND LENDER, TO THE FULL EXTENT PERMITTED BY
LAW, EACH HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WAIVES, RELINQUISHES
AND FOREVER FORGOES HEREBY THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY EITHER OF
THEM AGAINST THE OTHER BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO OR
IN CONNECTION WITH THIS UNSECURED REVOLVING CREDIT NOTE, OR ANY COURSE OF
CONDUCT, ACT, OMISSION, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, SUCH PERSON’S
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH SUCH PERSON), IN CONNECTION WITH THIS NOTE ,
INCLUDING, WITHOUT LIMITATION, IN ANY COUNTERCLAIM WHICH BORROWER MAY BE
PERMITTED TO ASSERT HEREUNDER OR WHICH MAY BE ASSERTED BY LENDER OR ITS AGENTS
AGAINST BORROWER, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THIS WAIVER
BY BORROWER OF ITS RIGHT TO A JURY TRIAL IS A MATERIAL INDUCEMENT FOR LENDER
UNDER THIS UNSECURED REVOLVING CREDIT NOTE.

(n)Unsecured Revolving Credit Note for Business or Commercial Purpose. BORROWER
EXPRESSLY WARRANTS AND REPRESENTS TO LENDER THAT THIS UNSECURED REVOLVING CREDIT
NOTE IS INTENDED FOR AND WILL BE USED FOR A BUSINESS OR COMMERCIAL PURPOSE AND
THAT THIS NOTE IS NOT INTENDED FOR A CONSUMER, PERSONAL, FAMILY OR HOUSEHOLD
PURPOSE.

(o)Authority. Borrower (and the undersigned representative of Borrower, if any)
represents and warrants that it has full power and authority to execute and
deliver this Note, and the execution and delivery of this Note has been duly
authorized and does not conflict with or constitute a default under any law,
judicial order or other agreement affecting Borrower.

(p)Assignment. Lender may assign, transfer, pledge or hypothecate any or all of
this Note or the Shares acquirable upon exchange without Borrower’s consent.

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note effective as
of the date first above written.



    BORROWER:           VG LIFE SCIENCES INC           By John Tynan       John
Tynan, President and CEO

 





 



-5-

 







EXHIBIT A

 

 

NOTICE OF CONVERSION

AT THE ELECTION OF HOLDER

 

 

(To be Executed by the Registered Holder

in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert the above Note into shares
of Common Stock, no par value per share (the “Common Stock”), of VG Life
Sciences, Inc. (the “Company”) according to the conditions hereof, as of the
date written below. If shares are to be issued in the name of a person other
than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the Holder for any conversion, except for such transfer taxes, if
any.

 

 



Conversion calculations:         Date to Effect Conversion                
Principal Amount of Notes to be Converted                 Applicable Conversion
Price                 Signature                 Name:                 Address:

 

 

 



 

 



  

EXHIBIT B

 

WARRANT TO PURCHASE STOCK

 

 

Company: VG Life Sciences, Inc.

Number of Shares:

Class of Stock: Common

Initial Exercise Price Per Share:

Issue Date:

 

THIS WARRANT CERTIFIES THAT, for the agreed upon value of $1.00 and for other
good and valuable consideration, MedBridge Development Company, LLC, a
California limited liability company (“Holder”) is entitled to purchase the
number of fully paid and nonassessable shares of the class of securities (the
“Shares”) of VG Life Sciences, Inc. (the “Company” or “VGLS”) at the initial
exercise price per Share (the “Warrant Price”) all as set forth above and as
adjusted pursuant to Article 2 of this Warrant, subject to the provisions and
upon the terms and conditions set forth of this Warrant.

 

ARTICLE 1. EXERCISE

 

 

1.1 Method of Exercise. Holder may exercise this Warrant by delivering a duly
executed Notice of Exercise is substantially the form attached as Appendix 1 to
the principal office of the Company. Unless Holder is exercising the conversion
right set forth in Section 1.2, Holders shall also deliver to the Company a
check for the aggregate Warrant Price for the Shares being purchased.

 

1.2 Conversion Right. In lieu of exercising this Warrant as specified in Section
1.1, Holder may from time to time convert this Warrant, in whole or in part,
into a number of Shares determined by dividing (a) the aggregate fair market
value of the Shares or other securities otherwise issuable upon exercise of this
Warrant minus the aggregate Warrant Price of such Shares by (b) the fair market
value of one Share. The fair market value of the Shares shall be determined
pursuant Section 1.4.

 

1.3 No Rights Shareholder. This Warrant does not entitle Holder to any voting
rights as a shareholder of the company prior to the exercise hereof.

 

1.4 Fair Market Value. For purposes of Section 1.2, if the Shares are traded in
a public market, the fair market value of the Shares shall be the closing price
of the Shares (or the closing price of the Company’s stock into which the Shares
are convertible) reported for the business day immediately before Holder
delivers its Notice of Exercise to the Company. If the Shares are not traded in
a public market, the Board of Directors of the Company shall determine fair
market value in its reasonable good faith judgment. The foregoing
notwithstanding, if Holder advises the Board of Directors in writing that Holder
disagrees with such determination, then the Company and Holder shall promptly
agree upon a reputable investment banking or public accounting firm to undertake
such valuation. If the valuation of such investment banking firm is greater than
that determined by the Board of Directors, then all fees and expenses of such
investment banking firm  shall be paid by the company. In all other
circumstances, such fees and expenses shall be paid by Holder.

 

 

 



 

 

1.5 Delivery of Certificate and New Warrant. Promptly after Holder exercises or
converts this Warrant, the Company shall deliver to Holder certificates for the
Shares acquired and, if this Warrant has not been fully exercised or converted
and has not been fully exercised or converted and has not expired, a new Warrant
representing the Shares not so acquired.

 

1.6 Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, or surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor.

 

1.7 Repurchase on Sale, Merger, or Consolidation of the Company.

 

1.7.1 “Acquisition”. For the purpose of this Warrant, “Acquisition” means (a)
the closing of the sale, transfer or other disposition of all or substantially
all of the VGLS’s assets, (b) the consummation of the merger or consolidation of
VGLS with or into another entity (except a merger or consolidation in which the
holders of capital stock of VGLS immediately prior to such merger or
consolidation continue to hold at least fifty percent (50%) of the voting power
of the capital stock of VGLS or the surviving or acquiring entity), or any
transaction or series of transactions to which VGLS is a party in which in
excess of fifty percent (50%) of VGLS’s voting power is transferred, or (c) the
exclusive license of all or substantially all of the intellectual property of
VGLS to a third party.

 

1.7.2 Assumption of Warrant. Upon the closing of any Acquisition the successor
entity shall assume the obligations of this Warrant, and this Warrant shall be
exercisable for the same securities, cash, and property as would be payable for
the Shares issuable upon exercise of the unexercised portion of this Warrant as
if such Shares were outstanding on the record date for the Acquisition and
subsequent closing. The Warrant Price shall be adjusted accordingly.

 

1.7.3 Purchase Right. Notwithstanding the foregoing, at the election of Holder,
the Company shall purchase the unexercised portion of this Warrant for cash upon
the closing of any Acquisition for an amount equal to (a) the fair market value
of any consideration that would have been received by Holder in consideration of
the Shares had Holder exercised the unexercised portion of this Warrant
immediately before the record date for determining the shareholders entitled to
participate in the proceeds of the Acquisition, less (b) the aggregate Warrant
Price of the Shares, but in no event less than zero.

 

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

 

2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a dividend on
its common stock (or the Shares if the Shares are securities other than common
stock) payable in common stock, or other securities, subdivides the outstanding
common stock into a greater amount of common stock, or, if the Shares are
securities other than common stock, subdivides the Shares in a transaction that
increases the amount of common stock into which the Shares are convertible, then
upon exercise of this Warrant, for each Share acquired, Holder shall receive,
without cost to Holder, the total number and kind of securities to which Holder
would have been entitled had Holder owned the Shares of record as of the date
the dividend or subdivision occurred.

 

 

 



 

 

2.2 Reclassification, Exchange or Substitution. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise or conversion of this
Warrant, Holder shall be entitled to receive, upon exercise or conversion of
this Warrant, the number and kind of securities and property that Holder would
have received for the shares if this Warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event. Such an
event shall include any automatic conversion of the outstanding or issuable
securities of the Company of the same class or series as the Shares to common
stock pursuant to the terms of the Company’s Certificate of Incorporation upon
the closing of a registered public offering of the Company’s common stock. The
Company or its successor shall promptly issue to Holder a new Warrant for such
new securities or other property. The new adjustments provided for in this
Article 2 including, without limitation, adjustments to the Warrant Price and to
the number of securities or property issuable upon exercise of the new Warrant.
The provisions of this Section 2.2 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other events.

 

2.3 Adjustments for Combinations, Etc. If the outstanding Shares are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the Warrant price shall be proportionately increased.

 

2.4 Adjustments for Diluting Issuances. The number of shares of common stock
issuable upon conversion of the Shares, shall be subject to adjustment, from
time to time in the manner set forth in the Company’s Certificate of
Incorporation with respect to issuance of securities for a price lower than
certain prices specified in the Certificate of Incorporation.

 

2.5 No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out of all the provisions of this Article 2 and
in taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Article against impairment. If the Company takes any action
affecting the Shares or its common stock other than as described above that
adversely affects Holder’s rights under this Warrant, the Warrant Price shall be
adjusted downward and the number of Shares issuable upon exercise of this
Warrant shall be adjusted upward in such a manner that the aggregate Warrant
price of this Warrant is unchanged.

 

2.6 Fractional Shares. No fractional Shares shall be issuable upon exercise or
conversion of the Warrant and the number of Shares to be issued shall be rounded
down to the nearest whole Share. If a fractional share interest arises upon any
exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying Holder amount computed by multiplying the
fractional interest by the fair market value of a full Share.

 

 

 



 

 

2.7 Certificate as to Adjustments. Upon each adjustment of the Warrant Price,
the Company at its expense shall promptly compute such adjustment, and furnish
Holder with a certificate of its Chief Financial officer setting forth such
adjustment and the facts upon which such adjustment is based. The Company shall,
upon written request, furnish Holder a certificate setting forth the Warrant
price in effect upon the date thereof and the series of adjustments leading to
such Warrant Price.

 

ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1 Representations and Warranties. The Company hereby represents and warrants
to the Holder that all Shares which may be issued upon the exercise of the
purchase right represented by this Warrant and all securities, if any, issuable
upon conversion of the Shares, shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.

 

3.2 Notice of Certain Events. If the company proposes at any time (a) to declare
any dividend or distribution upon its common stock, whether in cash, property,
stock or other securities and whether or not a regular cash dividend; (b) to
offer for subscription pro rata to the holders of any class or series or other
rights; (c) to effect any reclassification or recapitalization of common stock;
(d) to merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up; or (e) offer holders of registration rights the opportunity
to participate in an underwritten public offering of the company’s securities
for cash, then, in connection with each such event, the Company shall give
Holder (1) at least 20 days prior written notice of the date on which a record
will be taken for such dividend, distribution or subscription rights (and
specifying the date on which the holders of common stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (c) and (d) above; 2 in the case of the matters referred to in
(c) and (d) above at least 20 days prior written notice of the date when the
same will take place (and specifying the date on which the holders of common
stock will be entitled to exchange their common stock for securities or other
property deliverable upon the occurrence of such event); and (3) in the case of
the matter referred to in (e) above, the same notice as is given to the holders
of such registration rights.

 

3.3 Information Rights. So long as the Holder holds this Warrant and /or any of
the Shares, the Company shall deliver to the Holder (a) promptly after mailing,
copies of all notices or other written communications to the shareholders of the
Company, (b) within ninety (90) days after the end of each fiscal year of the
Company, the annual financial statements of the Company.

 

3.4 Registration Under Securities Act of 1933, as amended. The Company agrees
that the Shares shall be subject to the registration rights granted to any other
holders of the Company’s common stock..

 



 

 

 

 

ARTICLE 4. MISCELLANEOUS.

 

4.1 Term. This Warrant is exercisable, in whole or in part, at any time and from
time to time on or after the fourth anniversary of the Issue Date hereof and up
to and including the fifth anniversary of the Issue Date.

 

4.2 Legends. This Warrant and the Shares (and the securities issuable, directly
or indirectly, upon conversion of the Shares, if any) shall be imprinted with a
legend in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR PURSUANT TO RULE 144 OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

4.3 Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise this Warrant (and the securities issuable , directly or
indirectly, upon conversion of the shares, if any) may not be transferred or
assigned in whole or in part without compliance with limitation, the delivery of
investment representation letters and legal opinions reasonably satisfactory to
the Company, as reasonable requested by the Company). The Company shall not
require Holder to provide an opinion of counsel if the transfer is to an
affiliate of Holder or if there is no material question as to the availability
of current information as referenced in rule 144(c), Holder represents that it
has complied with Rule 144(d) and (e) in reasonable detail, the selling broker
represents that it has complied with Rule 144(f), and the Company is provided
with a copy of Holder’s notice of proposed sale.

 

4.4 Transfer Procedure. Subject to the provisions of Section 4.2, Holder may
transfer all or part of this Warrant or the Shares issuable upon exercise of
this Warrant (or the securities issuable, directly or indirectly, upon
conversion of the Shares, if any) by giving the Company notice of the portion of
the Warrant being transferred setting forth the name, address and taxpayer
identification number of the transferee and surrendering this Warrant to the
company for reissuance to the transferee(s) (and Holder if applicable).

 

4.5 Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may be, in writing by the Company or such holder from time
to time.

 

4.6 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

 

 

 

 

 

4.7 Attorneys Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant , the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorney’s fees.

 

4.8 Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to its
principles regarding conflicts of law.

 

 

 



          By: John P. Tynan     Title: President & CEO

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



 



 

 

APPENDIX 1

 

 

NOTICE OF EXERCISE

 

 

 

1. The undersigned hereby elects to convert the attached Warrant into in the
manner specified in the Warrant. This conversion is exercised with respect to
_______________________ of the Shares covered by the Warrant.

 

 

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:

 

 

________________________________________

(Name)

 

________________________________________

 

________________________________________

(Address)

 

 

3. The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.

 

 

 

 

 



      (Date)   (Signature)

 

 



